Title: To James Madison from Edmund Pendleton, [25 March 1782]
From: Pendleton, Edmund
To: Madison, James


[25 March 1782]
… The people of Vermont, like many other Politicians of the cunning sort, seem to have overshot their mark, & will deserve to be mortified at least, before they obtain their point. However their conduct unavoidably suggests, a very serious consideration of the consequences of their emancipation; that is, will they be a proper firm Barrier to the United States in that quarter giving intelligence of any injurious design or movement in Canada, & in the meantime endeavour to impede it, or will they on the contrary avail themselves of their situation so as by contracts with the Enemy or the appearance or threat of them, to gain unreasonable advantages to themselves? The former would be their duty as members of the Union, but their conduct indicates that the latter would be their Policy; besides the objections that their admission would Influence the political scale, adding weight to the Northern against the Southern & to the small against the great; and the probable byas they would feel to foster confusion & disorder as their parent, are in my mind unanswerable Objections at least with the large or Southern States, or any who love order & propriety; All these arguments gain additional weight when it is considered that the general Education & manner of life of those people, have not a tendency to cultivate a liberality of sentiments & conduct.…
